     Case 2:15-cv-01841-APG-EJY Document 81 Filed 07/20/20 Page 1 of 2



     WRIGHT, FINLAY & ZAK, LLP
 1
     Robert A. Riether, Esq.
 2   Nevada Bar No. 12076
     Rock K. Jung, Esq.
 3   Nevada Bar No. 10906
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, Nevada 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     rriether@wrightlegal.net
 6   rjung@wrightlegal.net
 7   Attorneys for Plaintiff, Ocwen Loan Servicing, LLC

 8                                UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10
11   OCWEN LOAN SERVICING, LLC, a Florida                Case No.: 2:15-cv-01841-APG-EJY
     Company,
12
                    Plaintiff,                           ORDER RELEASING SECURITY BOND
13
14          vs.

15   BFP INVESTMENTS 5, LLC, a Nevada
     Limited Liability Company; PRESCOTT PARK
16   HOMEOWNERS ASSOCIATION
17
                    Defendants.
18
19
20          Plaintiff, Ocwen Loan Servicing, LLC, by and through its counsel of record, Robert A.

21   Riether, Esq., opened this case by filing a complaint on September 24, 2015. Plaintiff filed a
22
     certificate of cash deposit of $500 pursuant to NRS 18.130(1) on December 29, 2015 (ECF No.
23
     14). The Court granted the Amended Stipulation and Order to Dismiss on July 1, 2020. (ECF
24
25   No. 79).

26          IT IS ORDERED that the $500 deposit, plus interest, be refunded in accordance with
27   the certificate of cash deposit, ECF No. 14, to:
28



                                                 Page 1 of 2
     Case 2:15-cv-01841-APG-EJY Document 81 Filed 07/20/20 Page 2 of 2



                    WRIGHT, FINLAY & ZAK, LLP
 1
                    7785 W. Sahara Ave., Suite 200
 2                  Las Vegas, NV 89117

 3   unless a party objects to this order by no later than 10 days.
 4   DATED this ____ day of ________, 2020.
 5
 6                                                 _______________________________________
                                                   UNITED
                                                   UNITED STATES
                                                           STATESDISTRICT
                                                                     DISTRICTCOURT
                                                                              JUDGEJUDGE
 7
                                                   Dated: July 20, 2020.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 Page 2 of 2
